 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSt. Thomas University,IncorporatedandSt.ThomasUniversity Faculty Association,a Chapter of theUnitedFaculty of Florida/NEA, Petitioner.Case 12-RC-6955April 25, 1990DECISION ON REVIEW, ORDER, ANDDIRECTION OF ELECTIONBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND OVIATTOn September 15, 1988, the Regional Directorfor Region 12 issued a Decision and Order, dismiss-ing a petition in which the Petitioner sought to rep-resent a unit of the Employer's faculty. The Re-gional Director found the unit sought by the Peti-tionerwas composed of managerial employees,who are excluded from the coverage of the ActunderNLRB v. Yeshiva University,444 U.S. 672(1980).The Petitioner filed a timely request forreview of the Regional Director's decision in ac-cordancewith Section 102.67 of the NationalLabor Relations Board Rules and Regulations, ar-guing that the faculty did not exercise effectivecontrol over University policy and was thereforenot managerial underYeshiva.By Order dated June7, 1989, the Board granted the Petitioner's requestfor review.' The Employer and the Petitioner filedbriefs and reply briefs in this matter.2The Board, by a three-member panel, has consid-ered the entire record in this case. For the reasonsset forth below, the Board finds that the RegionalDirector erred in finding the faculty of the Em-ployer to be managerial employees.The Employer is a private, nonprofit liberal artsuniversity founded in 1961. It offers undergraduatedegrees in 32 majors, master degrees in 10 areas,and a law degree. The University has 2500 to 2600students. St. Thomas annually derives gross reve-nues in excess of $1 million and purchases and re-ceives at its Miami, Florida facility goods, materi-als, and supplies in excess of $50,000 directly fromsuppliers located outside the State of Florida.Wefind that the Employer meets an appropriate juris-dictionalstandardof the Board.UniversityofMiami,213 NLRB 634 (1974).On February 8, 1988, the Petitioner filed a repre-sentation petition seeking certification as bargainingrepresentative of the Employer's faculty. The issuein this case is whether the faculty members are'The Employer also timely filed a request for review, arguing that theRegionalDirector erred in asserting jurisdiction over the EmployerunderNLRB v. Catholic Bishop of Chicago,440 U S 490 (1979). TheBoard's June 7, 1989 Order denied the Employer's request for review.2 The Employer has requested oral argument The request is denied asthe record and briefs adequately present the issue and the positions of thepartiesmanagerial employees excluded from the coverageof the Act. We summarize below the facts that weregard as determinative of the issue.The University is composed of five divisions,and each division is headed by a division chairper-son.3 The chain of command, in ascending order,consists of faculty, division chairpersons, the deanof faculty, the vice president of academic affairs,the University president, and the board of trustees.The parties agreed that all levels above facultyshould be excluded from the bargaining unit.During the fall of 1986, the board of trusteeshired a consulting firm, theWavertreeGroup,Ltd., to act as the Employer's chief operating offi-cer in response to a financial crisis at the Universi-ty.4Wavertree restructured the University to over-come the University's financial difficulties.Theboard of trustees adopted Wavertree's reorganiza-tion plan to reduce the number of the University'sdivisions from nine to four and then to create anew division for a total of five new divisions.5 Thereduction of divisions required the release of thenine division chairpersons. The University previ-ously had a separate graduate school with its owndeans and coordinators, but under Wavertree thegraduate coordinators and graduate faculty wereintegratedwith the undergraduate faculty underthe five new divisions. The dean positions of thegraduate school and adult education were eliminat-ed.No evidence exists that the faculty's vote or ap-proval of the Wavertree reorganization plan wassought or given. However, there is evidence thatthe faculty opposed the changes effected by theplan. 6The Faculty ForumThe principal vehicle for faculty participation inUniversity decisionmaking is the Faculty Forum(Forum), composed of all full-time teaching facul-ty,professional librarians, and the Forum Execu-tiveCommittee.? According to the faculty hand-book, the Forum is an advisory body that is au-thorized to make recommendations on Universitya The fivedivisions are Humanities and Religious Studies,Physical Sci-ences and Mathematics; Social Sciencesand Education;Business Eco-nomics, Sports, and Tourism; and Supplemental Education4Wavertree ended its services with the University on July 1, 1987, butit continued to visit the University once a month for a year thereafter inaccordancewith abank loan.5Seefn.36 By the time the dean of faculty distributed the Wavertreereogamza-hon plan to the faculty for review and comment, the plan had alreadybeen announced and adopted by the boardof trustees7 By the time the dean of faculty distributed the Wavertreereorganiza-tion plan to the faculty for review and comment, the plan had alreadybeen announcedand adopted by the board of trustees.298 NLRB No. 32 ST. THOMAS UNIVERSITY281policy to the president and chief academic officer."However, although the Forum is permitted to pro-vide recommendations and suggestions to the ad-ministration, the Forum's recommendations havenot been effective. Of the more than 150 academicpolicies of the University set forth in the academicpolicymanual, only 2 originated in or were ap-proved by the Forum.9 With these two minor ex-ceptions, the University has not adopted or imple-mented any other Forum recommendations.' ° In-stead, the administration has routinely rejected theForum's recommendations-" The University alsodoes not need Forum approval to implement aca-demic policy, and it has not sought the Forum'sapproval in the past.12The Forum CommitteesThe Forum has five standing committees, whichperform most of the Forum's work.13 The Forumcommittees, like the Forum, are authorized tomake academic policy and procedure recommenda-tions to the administration. There is, however, noevidence that these committees have in fact maderecommendations that were implemented by theadministration.The Committee on Academic Freedom andTenure (AFT) is composed of tenured faculty. TheAFT is authorized to hear appeals regarding aca-s The Executive Committee of the Forumiselectedby the member-ship and consistsof three officers,a chairperson, vice chairperson,secretary/treasurer,and member-at-large.The Forumconsiders policiesaffecting academic standards ofthe University, the Universitycurricu-lum, faculty welfare, faculty preparation,and teachingeffectiveness. Thefaculty handbookstates that the Forum isto providea representativebody for facultyparticipation and is to "advise on matters of academicpolicies and procedures, and provide faculty recommendations and sug-gestions to the president. . . and chiefacademicofficer inmatters per-taining to the educationalinterest of the University."9The administrationapproved a policy onsabbaticals,which theForum proposed in 1983. That sameyear theadministration approved apolicy forthe selection of division chairpersons,which hadalso originat-ed in the Forum.10 Dr.Donna Blaess, a faculty member, testified that she ceased at-tending Forum meetings when she realized no meaningful business wasbeing conducted there.11 For example,in 1979, the Forum votedtomaintain the existingpolicy allowing new faculty to apply fortenure after5 years. The Forumalso strongly opposed a tenure-quotasystem.Three years after theForum's resolution,the board of trusteesvoted to abolishtenure and ap-pointed a special committeeto find alternativesto tenure.In 1985, theForum voted its oppositionto a Universitypolicy requiringthe faculty todeliver deficiencynotices personally to students.The University refusedto rescindthe policy.Also, since 1985,the Forum has asked theUniversi-ty three timesto providea cafeteriabenefits plan, but the University hasrefused.In 1986and 1987, theForum passed resolutions requesting facul-ty representationon the board of trustees and thepresident's executivecommittee. The administrationdenied bothrequests.12When questioned' aboutwhat role the Forumhas in the adoption ofacademicpolicy,Dean Wiesertestified thatthe Forum does not approvepolicy, and that "[tlhe peoplewho approve the policies are the DivisionChairs, the Academic Policy Council,the President,but ultimately, theBoard ofTrustees."is In additionto the threeForum committees discussed below, thereare the SocialActivities and Sullivan Award Committees. The SullivanAward is given to a facultymember for summer research.demic freedom, the nonrenewal of rolling con-tracts,contract termination, and the denial oftenure.14 The AFT may also make recommenda-tions to the University president. The AFT' hasonly met one time since its creation, and that meet-ing was to consider faculty member Joel Garcia'sappeal of the University's decision to deny himtenure.The AFT recommended that Garcia begranted a 3-year rolling contract, but the Universi-ty president rejected the committee's recommenda-tion.The Educational Policy Committee (EPC) con-sists of one faculty member elected from each divi-sion and provides for an additional member-at-large.The EPC isauthorized to make recommen-dations concerning all aspects of academic and edu-cational life, including standards, goals, instruction-alpractices,and educational requirements. TheEPC is also authorized to review current courseofferings and educational programs. The record re-veals that the EPC has never made any recommen-dations on academic or educational matters thathave been adopted by the University.The Rank, Compensation and Welfare Commit-tee (RCW) is composed of six faculty members, in-cluding a faculty member from each of the five di-visions and a member-at-large.The RCWis author-ized to address grievances regarding advancementin rank and matters concerning faculty well being.The RCW may evaluate faculty requests for sabba-ticals and make recommendations to the Forum.Although faculty members have been denied ad-vancement in rank, the Committee has never heardan appeal. The RCW has made five recommenda-tions that were adopted by the Forum and present-ed to the administration. The administration failedto adopt four of the, recommendations.' 5 TheRCW's fifth recommendation was that adjunct fac-ulty be granteda smallpay increase. The pay in-crease was partially funded by the administration.University CommitteesThe Employer also has 15 University committeescomposed of faculty and administration representa-tives.16Of these 15 committees, only the Division14 The AFT does not currentlyhear appealsinvolvingthe denial oftenure, as tenurewas abolishedin 1982.18 The fourRCW recommendations addressed requestsfor faculty sickleave, long-term disability benefits, liabilityinsurance, and a cafeteria ben-efits plan.16 In addition to the committees discussedbelow, thereare seven lessercommittees,six ofwhich include faculty members Thesesix committeesare continuing and adult education, computer use steering, facilities, foodservice, library, and premedicalMost of the members of these commit-tees are facultymembers. Anothercommittee,the president's executivecommittee, excludes facultymembers. 282DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDChairpersons Committee (DCC) has substantial in-fluence on University policy.There are no facultymembers ontheDivisionChairpersons Committee (DCC). The DCC is com-posed of the dean of the faculty and the five divi-sion chairpersons who, by stipulation, are excludedfrom the proposed bargaining unit. The duties ofthe DCC include advising the dean of faculty onthe curriculum, recommending general educationrequirements, reviewing or initiating new academicprograms (divisions or courses), and serving as thecurriculum committee. The DCC is dean of facultyand meets every 2 weeks at a minimum, and dailywhen necessary.The faculty handbook establishes the Procedurefor Implementing Academic Policy (PIAP). In ac-cordancewith the PIAP, before implementingpolicy the chief academic officer must seek boththe advice and consent of the Academic PolicyCouncil (APC)17 but only the advice of the DCC.However, in fact the DCC considers, votes, andapproves every curriculum change implemented bythe University.18 The DCC has voted on and ap-proved all curriculum changes, including the aca-demic calendar, distribution of deficiency noticesby faculty, new courses, student discipline policy,major requirements,contracts for adjunct facultyand overloads, participation in graduation, newmajor and minor courses of study, class size re-quirements, and final exam procedures. The recordalsodemonstrates that virtually every academicpolicy and curriculum change of the Universitywas proposed, drafted, and adopted by the DCCand other members of the administration.19 Themembers of the DCC all possess the professionalexpertise to independently evaluate and consideracademic and curriculum proposals that comebefore it. All five division chairpersons are teach-ing facultymembers and accomplished educa-tors.2017 The APC is discussed in the following paragraph of the text.11 Paul Wieser, the dean of faculty,testified that the PIAP,as appliedby the University, required the DCC, APC, and the administration to ap-prove all changes in academic policy. The record reveals no instance inwhich the APC recommended any action without the consent of theDCC.19 For example,Dean Wieser drafted and proposed the new policy re-quinng that level 100 and level 200 courses be taught only in English andthat students attain a minimum score on the TOEFL exam (an Englishproficiency exam) before they could take upper division courses. DeanWieser proposed and instituted the two-essay requirement for all coursesin response to the high failure rate of students on the state-mandatedCLASTexam Dean Wieser drafted and proposed the new grade pointaverage of 3.55 for the Dean's list. Vice President for Academic AffairsGreen drafted and proposed the newLiberalStudies major and the strict-er policy on student participation in the graduation ceremony. The DCCminutes show that almost all the new courses adopted during the past 2years at the University were proposed by division chairs, deans, or vicepresidents.20 To be appointed a division chairperson, a faculty member must haveearned a doctorate degree in a discipline in which the division offers aThe Academic Policy Council is composed ofthe chief academic officer, dean, of faculty, execu-tive committee of the Forum, dean of the lawschool, and chairperson of the Forum EducationalPolicy Council. Members of the faculty make up amajority on the APC. The APC is authorized todecide on and implement academic policy that hasUniversity-wide implications.The APC, in contrast with the DCC, meets in-frequently.21There is no evidence that the APChas ever formulated or made proposals regardingacademic policy on its own; instead, it appears to"rubber stamp" proposals made by the DCC or theadministration. Although the chief academic officermust obtain the advice and consent of the APCprior to implementing or changing academic policyin accordance with the Procedure for Implement-ing Academic Policy, the academic policy manualprovides that the board of trustees has the powerto mandate academic policy without following thePIAP. The administration has frequently exercisedthis authority to unilaterally implement academicpolicywithout the advice or consent of theAPC.22The remaining University committees meet infre-quently, and any recommendations they may maketo the administration are usually ignored.The Admissions Committee (AC) is authorizedto consider applications of students who do notmeet the minimum requirements. The AC may alsorecommend changes of admission standards or pro-cedures to the president. The AC is composed ofthe director of admissions and three or more facul-ty representatives.23 There is testimony that therecommendations of the AC are not followed.24programof study. The facultymember must also demonstrate excellentperformancein the four functional areas forwhich members of the Uni-versity's faculty areresponsible(teaching, publicservice, research, andUniversityservice).21 The APC metfive tunes during the1986-1987 school year andthree times during the1987-1988 school year.22 In 1984the Universityadministration establisheda law school with61 coursesand 12 new facultymemberswithout the advice or consent ofthe APC or the Forum. In 1987 the board of trustees adopted and imple-mented the Wavertreereorganization plan, alsowithout the review orconsent ofthe APC or the Forum.In 1987-1988, again actingwithoutthe advice or consent of the APC or the Forum, the DCC unilaterallyimplemented a number of academic programs,changes, and policies, in-cluding a requirementthat all facultyassigntwo essays to every studentin every class,the elimination of a requirement thatundecided majorstakeDevelopmental101, the implementationof an Articulation Agree-mentwith Briarcliffe College under which the University agreed toaccept Briarcliffegraduates as matriculating students, and the initiation ofa new degree program inLiberalStudies.22 There are currently three facultymembers and two administratorson the AC.24 Facultymember Dr. Helen Jacobstemtestified thatmembers of theAC were veryupset because theCommittee'srecommendations not toadmit certain studentsto the University were ignored by the Director ofAdmissions. ST. THOMAS UNIVERSITY283The Student Disciplinary Committee consists offive faculty members, two students, and one admin-istrator.This Committee functions as an appellatebody and is authorized to hear student appeals. Itsauthority is limited to determining whether the di-rector of students followed the correct proceduresin trying the student and whether the penalty im-posed is too severe. The Committee is prohibitedfrom hearing any new evidence. There is no evi-dence that the Student Disciplinary Committee hasever made a recommendation that was implement-ed by the University.The Financial Aid Appeal Committee consists offour faculty members and the director of financialaid.The Committee is authorized to hear studentappeals of the denial of financial aid. There is noevidence that the Committee has heard such anappeal, and according to the Committee's chair ithas not met since he took over the chairmanship in1985.25The Grievance Committee is composed of theForum's Executive Committee and is authorized toreview grievances of the faculty and to ensure dueprocess on any legitimate complaint against theUniversity.The, Grievance Committee reviewedfour grievances during the 1986-1987 academicyear.However, it is unclear whether the adminis-tration upheld the Grievance Committee's recom-mendations.26The Retention Committee has 12 members.27The Committee is authorized to review retentionactivities andmake recommendations on how toretain students. There is no evidence that the Re-tention Committee has ever made a recommenda-tion to the administration.Finally, the Rank and Tenure Committee (R &T) consists of four faculty members and the Deanof faculty. The Committee is authorized to evaluatefaculty petitions for advancement in rank or tenureand to make recommendations concerning the ter-mination of tenure and rolling contracts. There is25 There wasa single instance when a student complained he had im-properly beendenied financial aid; however, that appealwas resolved bythe Academicand StudentLifeManagementCouncil (a committee com-posed of fourdeans and three division chairs)and not theFinancial AidAppealCommittee.26 The firstgrievance addresseda faculty member's summerpay. DeanWieser testifiedthat the Committeemerely recommended that "somemethod ofcompensation. . be worked out" and that "itwas resolvedto [the professor's] satisfaction." The secondgrievance dealt with the im-proper terminationof a faculty contract, and theCommitteevoted touphold thenonrenewal decisionthat had alreadybeen madeby the ad-ministration.The thirdgrievance involved a complaint that a dean raisedhis voiceto a facultymember, and the Committeeresolved the disputeinternally.The fourthgrievance concerned a dean's suggestionthat a fac-ulty member be impeached,and the Committee recommended the deanbe reprimanded.However, the administration did not act on this recom-mendation'as the dean left theUniversity shortly thereafter.27 Eight of the 12 members of theRetentionCommitteeare facultymemberstestimony that the R & T's recommendations havenot always been followed.28The University has occasionally established spe-cial ad hoc committees to consider various prob-lems, and the faculty participated in these commit-tees.The administration has generally not followedthe recommendations of these committees.29In addition to the committees outlined above,certain other facts are indicative of the relative au-thority of the Employer's faculty and its adminis-tration.With regard to the curriculum, the divi-sional faculty do not have absolute authority overtheir own curriculum; rather, as set forth in thePIAP, faculty recommendations for new coursesand changes in the curriculum are subject to fourlayers of administrative review.30With regard to teaching methods, every facultymember must, in consultation with the divisionchairperson and the Dean of faculty, prepare a syl-labus for every course taught.31 Faculty membersmust submit their proposed class schedule to a divi-sion chairperson who is responsible for preparing adivision schedule. The administration requests thefaculty to monitor the students' attendance and rec-ommends that no more than three unexcused ab-sences be permitted. Final exams are administeredaccording to a' schedule prepared by the registrarand the Dean of faculty. Faculty members maychange a permanent grade only with the approvalof the Dean of faculty, and the administration pro-vides the faculty with suggested point equivalentsfor each letter grade.32 The faculty may selecttextbooks only after consulting with the divisionchairperson, and guest speakers must be approvedby the division chairperson.28 Dr. Helen Jacobstem,a facultymember whoserved on the R & Tduring the 1985-1986 academicyear,testified that the Committee recom-mended that the presidentdeny the application for advancement of Mer-cedes Iannone.Howeiver, the administrationrejected the R & T's recom-mendation and granted the application.29 For example,the TuesdayCommitteewas an ad hoccommittee es-tablishedby DeanWieser to make recommendations for curriculumchanges in order to deal with the students'high failure rate on the state-mandated CLASTexam.Althoughthe Committee met several times andconsidered the Dean;s proposal to have studentswrite twoessays ineveryundergraduatecourse, itdisbandedwithoutmaking any recommen-dations forchangesin the academic program.Sixmonths later, DeanWiesermet withthe 1)CC, and the DCC unilaterallyimposed the essayrequirementthat the Tuesday Committee had failedto recommend.30 The proposedcurriculum change mustbe approved by the chairper-son ofthe division affectedby the change, the DCC, the chiefacademicofficer, and the APC. The APC appears to performa perfunctory reviewof these proposals,merely"rubber stamping"proposalsapproved by theDCC or theadministration.New degree programs must also beapprovedby the boardof trustees.31 The syllabussets forth the courseobjectives, the requirements, and atime schedule.32 In order to halt grade inflation, DeanMcCartneysent letters to thefacultywarning them to stop giving students high grades.The Dean laterreportedthat the gradeinflation had abated considerably. 284DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDWhen a student is ready to graduate, he submitsa graduation application to the division chairpersonwho certifies that the student has met all require-ments. The division prepares a list of those eligibleto graduate and submits it to the DCC for review.The list is then submitted to the Forum where it isadopted pro forma.In the nonacademic areas, the budget is preparedby the division chairperson and approved by thepresident.The University has no policy allowingfor faculty involvement in the hiring of new facul-ty.33Although Dean Wieser testified that there isfaculty involvement in the hiring process, theDean's testimony was contested by two other wit-nesses.34The faculty has no input into decisions regardingtuition, location of schools, teaching loads, or en-rollment levels.The LegalStandard- Yeshivaand Its ProgenyInNLRB v. Yeshiva University,supra, the Su-preme Court found that the faculty members weremanagerialemployees excluded from coverage oftheAct. It defined managerial employees to bethose who "formulate and effectuatemanagementpolicies by expressing and making operative the de-cisions of their employer."35 The Court held thatmanagerial employees "must exercise discretionwithin, or even independently of, established em-ployer policy and must be aligned with management."36Managerial employees represent manage-ment"interests by taking or recommending discre-tionary actions that effectively control or imple-ment employer policy."37The Court found that the faculty of Yeshiva,through participation in meetings and committees,determined each school's curriculum, academic cal-endar, course schedules, admissions and matricula-tion standards, teaching methods and grading poli-cies, and sometimes determined tuition, the size of33 The only University policy addressing this issue is the divisionchairpersons'job description,which makes chairpersons responsible tosearch for and recommend new faculty.E4 Dean Wieser testified that when a new faculty member is to behired, the appropriate divisional faculty and chairperson interview thecandidate and forward a recommendation to the vice president of aca-demic affairs.The Dean also testified that the ultimate decision to hirefaculty is made by the president. However, Dr. Jacobstem testified thatwhen she was a division chair from 1981-1984 four full-time facultymembers were hired in her division,and that the faculty played no rolein their hire.Dr. Jacobstem also testified that during her entire 16 yearsat the University, her division faculty has never assembled a luring sub-committee or voted on the hiring of a faculty member. Graduate facultymember Dr. Blaess testified that there is no procedure for hiring graduatefaculty and no hiring committee, and that the graduate faculty has nevervoted on a new hire.as 444 U S. at 682, quoting fromNLRB v. Bell Aerospace Co.,416 U.S.267, 288 (1974).36 Id at 68337 Id.the student body, and the location of a school. TheCourt found that the faculty's control of academicmatterswas absolute. In nonacademic areas, theCourt found that the faculty played a predominantrole in decisions on faculty hiring, tenure, sabbati-cals,termination, and promotion.Although thefinaldecisions on these personnel matters weremade by the administration, the Court noted thatthe faculty made recommendations in all cases andthat the overwhelming majority of these facultyrecommendations were implemented. The Courtnoted that, at least in some of the schools, budgetrequests were made by the senior professor in eachsubject area and received the Dean's "perfunctory"approval "99 percent" of the time.38 The Courtwas not persuaded by the fact that faculty deci-sions were subject to veto power in the administra-tion,which was rarely exercised.39 In concludingthat the Yeshiva University faculty were manageri-al employees, the Court relied primarily on theirextensive authority over academic affairs, but alsonoted their predominant authority in nonacademicmatters.Since the Supreme Court decidedYeshiva,theBoard has determined the managerial or nonmana-gerial status of college and university faculty mem-bers in a variety of faculty settings. For example, inLivingstoneCollege,286NLRB 1308 (1987), theBoard found faculty members to be managerial em-ployees where they exercised substantial authoritywith respect to curriculum, degree requirements,course content and selection, graduation require-ments, matriculation standards, and scholarship re-cipients.The faculty members participated in aca-demic governance through membership on variousstanding committees and by virtue of a facultywidevote on recommendations proposed by these com-mittees.Generally, recommendations approved bythe faculty were implemented. The Board placedonly limited significance on the fact that the fal-cuty had virtually no input into nonacademic mat-ters such as the budget process, tenure decisions,selection of administrators, and no authority in thehiring and firing of faculty. See alsoUniversity ofDubuque,289 NLRB 349 (1988).4038 444 U.S at 675, fn 3as Id. at 683, fn. 1740 In Dubuque,the Board also found the faculty members to be mana-gerial employees The Board found that the Dubuque faculty played amajor and effective role in the formulation of academic policy and couldeffectively recommend discretionary actions with respect to the imple-mentation of policy in nonacademic areas The Board noted that underthe collective-bargaining agreement the faculty as a whole had the exclu-sive right to set student grading and classroom conduct standards, setdegree requirements,and develop, recommend,and approve curriculumcontent and course offerings ST. THOMAS UNIVERSITY285InBoston University,281 NLRB 798 (1986), enfd.835 F.2d 399 (1st Cir. 1987), the Board held thatthe department chairpersons and full-time facultywere managerial employees. The Board found thatthe Boston University faculty exercised effectivecontrol over matriculation requirements, curricu-lum, academic calendars, and course schedules andhad absolute authority over grading, teachingmethods, graduation requirements, and student dis-cipline.The Board also noted that the facultyplayed an effective role in recommending facultyhiring, tenure, promotions, and reappointments, andthat faculty decisions on all policy matters were ef-fectuated in the great majority of instances.By contrast, inBradford College,261 NLRB 565(1982), the Board held that the faculty memberswere nonmanagerial where governance documentsindicated that they had substantial authority, butwhere in practice they had little. The Board foundthat the faculty did not effectively determine teach-ing loads, salaries, budget, the, filling of administra-tive positions, faculty evaluations, or certain facul-ty personnel actions. The Board also found that theadministration had canceled an academic sessionwithout faculty approval, had sometimes alteredgrades given by faculty members, and at least insome cases had failed to follow faculty recommen-dations for the hiring of new faculty members. Indetermining that the faculty lacked effective au-thority, the Board considered an accrediting agen-cy's report that reviewed the administration's disre-gard for stated procedures and for faculty partici-pation in the administration of the college. TheBoard concluded:In sum, while the faculty and division chairshave the written right to make recommenda-tions, the record shows that such recommen-dations were often ignored or reversed by thepresident, by the academic dean, or by bothwith respect to curriculum, admission policies,graduation of students, course loads, coursescheduling, grading of students, faculty hiringor retention, tuition, and faculty salaries.41InFloridaMemorial College,263NLRB 1248(1982), 278 NLRB No. 163 (Mar. 27, 1986) (notprinted in bound volume), enfd. 820 F.2d 1182(11th Cir. 1987), the Board found the college's fac-ulty members to be nonmanagerial employees. TheBoard noted that the various standing committeeshad generally been granted little authority and didnot meet regularly. The curriculum was not withinthe faculty's absolute control, as all decisions in-volving course offerings had to be approved by the41 Bradford College,261 NLRB at 566-567.Academic Council,42 and other curricular propos-als had to be approved by the board of trustees orthe dean of academic affairs. The Board also notedthat the faculty had no effective control over ad-missions policy, graduation requirements, or mat-ters relating to the retention, suspension, probation,or expulsion of students.InLorettoHeightsCollege,264NLRB 1107(1982), enfd. 742 F.2d 1245 (10th Cir. 1984), thefaculty members participated in the governance ofthecollege through various faculty-dominatedcommittees. The administration routinely acceptedthe recommendations of these committees in theareas of academic policy, new courses, grading cri-teria, faculty promotion, and tenure. In spite of thefaculty's power, the Board found the faculty mem-bers to be nonmanagerial. In making that determi-nation, the Board relied in part on the fact thatmost of the actions taken in which faculty membersparticipated were in the form of recommendationsand advice, and that no faculty member was au-thorized to take any action on the member's owninitiative thatwould be final and binding on thecollege. The Board also relied on the presence of alarge administrative staff. The, Board found thatsuch a staff created a very effective buffer betweenthe top management and the lowest echelon,43eliminating the need for the college's administrationto 'rely on the faculty for advice, recommendations,and the establishment and implementation of poli-cies.AnalysisIn the instant case, the Regional Director con-cluded that underYeshiva,supra, and subsequentBoard decisions, the facultymembers at St.Thomas University have sufficient authority to for-mulate and effectuate policy to require excludingthem from the coverage of the Act as managerialemployees.We disagree with the Regional Direc-tor's conclusions.We base our disagreement onseveral of his factual findings and his application ofYeshivaprinciples to the facts of this case.The Regional Director based his conclusion thattheEmployer's faculty members are managerialemployees in large part on his findings (1) that theForum and a variety of committees were author-ized to make recommendations to the administra-tion on a wide range of policy matters; (2) that thefaculty members serve on all' but two of these com-42 Almost one-half of the voting members of the Academic Councilwere administrators43 The Board found that the program directors provided this buffer.The program directors largely controlled the budget, served on key com-mittees and task forces, and were administrators rather than instructors(although they carried teaching loads). 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmittees (the Department Chairpersons Committeeand president's executive committee) and are ma-jority on most of the committees; and (3) that themembers of the faculty are thus managerial becausethey participate in the formulation of policythrough these committees.We disagree with the Regional Director's thirdfinding that the faculty members participate in theformulation of policy through these committees.The record fails to demonstrate that the facultymembers, through these committees, have effec-tively recommended or been the moving forcebehind the formulation and adoption of Universitypolicies. Instead, these committees, with the excep-tion of the faculty-free DCC, have met infrequent-ly, and any recommendations they have made re-garding academic or nonacademic policy have usu-ally been ignored or reversed by the administra-tion.InYeshiva,supra, the Supreme Court, in fordingthe faculty to be managerial, relied on the exten-sive authority of the faculty in both academic andnonacademic matters. The Court noted that theYeshiva faculty had absolute authority in academicmatters and that the faculty members "effectivelydetermine its curriculum, grading system, admissionand matriculation standards, academic calendars,and course schedules."44 The Yeshiva faculty alsomade "final decisions regarding the admission, ex-pulsion, and graduation of individual students."45In this case, it is the St. Thomas administrationand not the faculty that plays the predominant rolein determining the University's curriculum, gradingpolicies,admission andmatriculation standards,teaching methods, faculty hiring, and tenure. Theadministration proposes, drafts, and adopts the vastmajorityof academic policy and curriculumchanges. The faculty must apply a grading sched-ule provided by the administration and has been or-dered by the administration to grade within a cer-tain range. The faculty may change a final gradeonly with the approval of the dean of faculty. Theadministration ordered the faculty to write and de-liverdeficiency notices to students despite theForum having twice voted in disagreement withthe policy. The admissions standards were set by acommittee of four administrators and one facultymember and were not approved by the AcademicPolicy Council or the Forum. The division chairdetermines whether a student has met graduationrequirements, and that determination is reviewedand approved by the DCC prior to a pro formavote by the Forum. The faculty must preparecourse syllabi and select textbooks in consultation44 444 U S. at 67645 Id at 677with the division chair. The DCC ordered the fac-ulty to require students to write two essays inevery course, despite the faculty committee's refus-al to adopt the requirement. The faculty is not in-volved in faculty hiring, and the administrationabolished tenure over the protest of the Forum.Additional evidence of the faculty's nonmanager-ial status is the administration's unilaterally estab-lishing the law school and adopting the Wavertreereorganization plan. TheWavertree plan createdand eliminated entire degree programs46 withoutthe faculty's review or approval.Clearly, the St. Thomas University faculty' haveconsiderably less effective authority in both theacademic and nonacademic spheres than did thefaculty inYeshiva,supra, and the faculties in vari-ous Board decisions followingYeshivain which thefacultieshave been held managerial.47We notethat the facts of the instant case are similar to thoseBoard decisions in which the Board found the fac-ulties to be nonmanagerial.48 Accordingly, we dis-46 In this respect, the present case is similar toBradford College,supra,where the elimination of an academic program without faculty input wasa factor relied on by the Board in finding the faculty nonmanagerial.47 For example, in bothLivingstone CollegeandUniversity of Dubuque,supra, a determining factor that led the Board to find the faculties mana-gerialwas its finding that the faculties as a whole voted on all academicpolicies that were implemented by those universities. InLivingstone,thewhole faculty voted on faculty committee recommendations for academicpolicies including curriculum changes, new degrees, and admissions poli-cies. Similarly, inDubuquethe collective-bargaining agreement gave thefaculty the exclusive right to determine academic policies, and these poli-cies were submitted for review and approval to the whole faculty. In thepresent case, the faculty as a whole at St. Thomas does not vote on aca-demic or nonacademic matters and plays no role in the policy-makingprocess at the University. Member Oviatt agrees that this case is distin-guishable fromLivingstoneandDubuqueand does not reach the merits ofthose decisions.InBostonUniversity,supra, the Board found that the faculty almostalways effectively controlled curriculum,matriculation requirements, andcourse schedules. The Board noted that the faculty also played an effec-tive and determinativerole in recommendingfacultyhiring, tenure, andpromotions, and that faculty decisions on all policy matters were effectu-ated in the majority of instances. In particular, the Board noted that thefaculty had the authority to veto curriculum and personnel decisions. Inthis case, the St. Thomas University faculty does not play an effectiveand determinative role in recommending academic or nonacademicpolicy. Instead, most faculty recommendations have been ignored or re-versed by the administration.48 For example,as in Bradford College,supra, the faculty here lacks ef-fective authority in determining academic policy. Although governancedocuments indicated the Bradford faculty and division chairs could makerecommendations with respect to curriculum, admission policies, andgrading of students, these faculty recommendations were often ignored orreversed by the administration. Similarly, in the present case, the facultyhandbook indicates that the Forum and the University committees haveconsiderable authority in determining academic policy through their rec-ommendations,while in practice these recommendations are also often ig-nored or reversed by the St. Thomas administration.InFloridaMemorial College,supra, the curriculum was not within thefaculty's absolute control because curricular proposals had to be ap-proved by the board of trustees or the dean. Similarly, in this case, St.Thomas faculty members also do not have absolute control over the cur-riculum as any curricular recommendations they make must,be approvedby the chairperson of the division affected by the change, the DCC, theAPC, and the chief academic officer.Continued ST. THOMASUNIVERSITY287agree with the Regional Director's finding that thefaculty are managerial.Moreover, we believe that applying the manage-rial exclusion in this case would not advance theunderlying goal of ensuring that employees whoalign themselves with management will not dividetheir loyalty between employer and union. Dividedloyalty inYeshiva,supra, caused problems becausethe university relied on its faculty for professionalexpertise that is "indispensable to the formulationand implementation of academic policy."49 The ad-ministrative staff at Yeshiva was relatively small,and there was no effective buffer between the fac-ulty and top management. As a result, the universi-ty was forced to rely on the faculty for recommen-dations, advice, and implementation of policies. Bynecessity, the Yeshiva faculty, was "aligned withmanagement."5By contrast, St. Thomas University has an effec-tive buffer between the faculty andtop manage-ment in the form of the DCC, which consists ofDean Wieser and the five division chairpersons.The division chairpersons perform administrativeduties and are part of the administration. They alsoteach courses within their disciplines and functionas faculty members. The record reveals that theUniversity relies heavily on the expertise of theDCC. Every proposal regarding curriculum mat-ters or academic policy is subject to the DCC'sreview and approval. The very purpose of theDCC is to review all proposals and provide expertadvice to the administration. The DCC possessesthe professional expertise that the Court inYeshivafound indispensable to the formulation and imple-mentation of academic policy. The DCC's expertiseobviates the need of the University to rely on thefaculty's professional judgment when implementingor formulating academic policy. SeeLoretto HeightsCollege v.NLRB,742 F.2d 1245, 1254 (10th Cir.1984).Under these circumstances, the St. Thomasfaculty need not be aligned with management asthey were inYeshiva,supra. This case presents noproblem of divided loyalty.For the reasons stated above, we conclude thatthe Employer's faculty members are not managerialemployees under Yeshiva, but are employees enti-tled to protection under the Act. We shall, there-fore, reinstate the instant petition and direct anelection in the petitioned-for appropriate unit.tlInLorettoHeights College,supra,the Board found the faculty to benonmanagerial even though faculty-dominated committees made recom-mendations in some areas that the administration routinely accepted. Asnotedabove, thecollege wasnot forced to rely on the faculty for advice,recommendations,and the establishment and implementationof policiesbecause a large administrative staff created a buffer between the top man-agement and the faculty. In the instant case, the DCC, which is com-posed only of members of the administration,creates a similar buffer be-tween St. Thomas' top management and the faculty.The administrationrelies on theACC to provideacademic advice and to review and ap-prove all academic policy proposals.49 444 U.S. at 689.50 Id. at 683.ORDERIt is ordered that the petition in Case 12-RC-6955 is reinstated.[Direction of Election omitted from publication.]si The unit consistsof "[a]LL FULL-TIME FACULTY (instructors,assistant-,associate-,full-visiting-, and emeritus-professors), designated inaccordancewith1987-8 Saint Thomas FacultyHandbook,excluding (1)Law SchoolFaculty, (2)Faculty on administrative leave; (3) divisionchairpersons;(4) administrators with faculty rank, as designated in ac-cordance with the 1987-88 Saint Thomas Faculty Handbook "